02-10-355-CV













 
 
 
COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 02-10-00355-CV 
 
 



In re Heritage Operating, L.P.
  d/b/a Metro LIft Propane of Dallas


 


RELATOR



 
 
------------
 
ORIGINAL PROCEEDING
------------
MEMORANDUM OPINION[1]
                                                       ------------
The
court has considered relator’s petition for writ of mandamus and emergency motion
for temporary relief and is of the opinion that relief should be denied.  Accordingly, relator’s petition for writ of
mandamus and emergency motion for temporary relief are denied.
Relator
shall pay all costs of this original proceeding, for which let execution issue.
 
PER CURIAM
 
PANEL: 
DAUPHINOT, WALKER, and GABRIEL, JJ.
 
DELIVERED: 
October 15, 2010355-C




    [1]See
Tex. R. App. P. 47.4, 52.8(d).